979 F.2d 850
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Leroy EADDY-BEY, Plaintiff-Appellant,v.Robert BROWN, Jr.;  Melody Wallace;  David Haskell, Warden;Julie Thom;  D. Strong;  S. Robinson, Defendants-Appellees.
No. 92-1362.
United States Court of Appeals, Sixth Circuit.
Nov. 17, 1992.

1
Before BOGGS and SILER, Circuit Judges, and LAMBROS, Chief District Judge.*

ORDER

2
Leroy Eaddy-Bey appeals the district court's order and judgment granting the defendants' motion for summary judgment in this 42 U.S.C. § 1983 prisoner civil rights case.   This case has been referred to a panel of the court pursuant to Rule 9(b)(3), Rules of the Sixth Circuit.   Upon consideration of the record and briefs, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Eaddy-Bey claimed that certain defendants authorized legal mail from the state attorney general to be opened outside of his presence, and that he was denied transfer to a prison with a law library which effectively denied him access to the courts.   The district court granted summary judgment for the defendants, finding the claims were meritless.   See Bounds v. Smith, 430 U.S. 817, 828 (1977);   Turner v. Safley, 482 U.S. 78, 89 (1987).


4
Eaddy-Bey raises the same arguments on appeal.   In addition, he argues that the district court erred by denying him the opportunity to engage in discovery before granting the defendants' motion for summary judgment.


5
Upon review, we affirm the district court's judgment for the reasons stated in the Report and Recommendation dated January 15, 1992, and in the Order and Judgment Approving Magistrate Judge's Report and Recommendation dated February 24, 1992.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Thomas D. Lambros, Chief U.S. District Judge for the Northern District of Ohio, sitting by designation